Citation Nr: 0939612	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-40 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for lumbar strain, to 
include as secondary to service-connected degenerative joint 
disease of the knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claim of 
entitlement to service connection for a chronic low back 
disability. 

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on their part.


REMAND

The Board is cognizant of the fact that the Veteran's case 
has already been remanded several times in the past, most 
recently in March 2009.  The Board thus wishes to assure the 
Veteran that it would not be remanding this case yet again 
unless it was essential for a full and fair adjudication of 
his claim.

The Board notes that in its prior remand of March 2009, it 
requested that the Veteran be scheduled for a medical 
examination and gave specific instructions to the VA medical 
examiner to provide a nexus opinion regarding the 
relationship, if any, between the Veteran's service-connected 
bilateral knee disability and his claimed low back 
disability, to include an opinion as to whether or not the 
Veteran's low back disability was aggravated by his service-
connected bilateral degenerative joint disease of the knees 
and, if so, to the extent possible, to identify the level of 
impairment superimposed over the back disability by the 
service-connected bilateral knee disability.  In other words, 
if the examiner found aggravation of an erstwhile non-
service-connected back disability by a service-connected knee 
disability, he was asked to provide a quantification of the 
baseline level of impairment caused by the back disability by 
itself, and then a quantification of the additional level of 
back impairment that the bilateral knee disability 
contributed through aggravation of the back disability.  In 
this regard, service connection can be established if the 
current disability was either proximately caused by or 
proximately aggravated by a service-connected disability.  38 
C.F.R. § 3.310(b) (2009); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

The United States Court of Appeals for Veterans Claims in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), determined that 
once VA undertakes the effort to provide an examination, it 
must provide an adequate one for rating purposes.  The Board 
is also obligated by law to ensure that the RO/AMC complies 
with its remand directives; a remand by the Board confers 
upon the Veteran, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Pursuant to the March 2009 remand directives, the Veteran was 
afforded a VA examination in May 2009.  In the report of this 
examination, the VA examiner expressed his opinion that the 
Veteran's low back disability pre-existed his bilateral knee 
disability and therefore the back disability could not be 
secondarily related to the knee disability.  However, in his 
discussion the VA examiner failed to present an opinion as to 
whether or not the Veteran's knee disability aggravated his 
low back disability and, if so, a quantification of the level 
of impairment superimposed over the back disability by the 
service-connected bilateral knee disability to the extent 
possible.

In a June 2009 informal hearing presentation, the Veteran's 
representative found fault with the May 2009 medical 
examination report, stating that the VA examiner who 
conducted this examination did not adequately comply with the 
Board's March 2009 remand instructions because he failed to 
address the issue of aggravation of the Veteran's low back 
disability by his service-connected bilateral knee 
disability.  The representative requested that the matter 
again be remanded for an additional medical opinion, pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
concurs with the Veteran's representative and finds that the 
VA examiner's opinion as to aggravation of the Veteran's low 
back disability by his bilateral knee disability is not 
responsive to the March 2009 remand directives and the claim 
must therefore be remanded for an additional medical opinion 
to ensure full compliance with these directives.  With regard 
to the representative's request that the medical opinion be 
provided by a different VA physician than the one who had 
provided previous opinions, the Board finds no basis to 
accommodate this request as there is no evidence of any 
factor that would disqualify him from providing the opinion 
sought.  That being said, if the examiner who had previously 
provided medical opinions addressing this matter is 
unavailable, the RO may exercise its own discretion as to 
which medical professional may provide the requested opinion, 
subject to the directives below.

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary in view of the foregoing discussion 
to ensure that the appellant is afforded due process of law.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims folder to 
the examiner who conducted the May 2009 VA 
examination.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that the Veteran's 
low back disability was aggravated by his 
service-connected bilateral degenerative 
joint disease of the knees.  The examiner 
should note that aggravation is defined 
for legal purposes as a permanent 
worsening of the underlying condition 
beyond the natural progress of the 
disorder, versus a temporary flare-up of 
symptoms.  If the examiner determines that 
the low back disability was aggravated by 
the service-connected bilateral 
degenerative joint disease of the knees, 
the examiner should identify the level of 
disability caused by the degenerative 
joint disease of the knees to the extent 
possible.  Specifically, he should 
identify the level of impairment 
superimposed over the low back disability 
by the service-connected bilateral knee 
disability (i.e., provide a quantification 
of the baseline level of impairment caused 
by the low back disability alone, then a 
quantification of the additional level of 
low back impairment that the bilateral 
knee disability contributed through 
aggravation of the low back disability.)  
The examiner should provide a thorough 
rationale for any opinion reached.  The 
Veteran may be recalled for examination, 
if deemed warranted.

If the examiner who conducted the May 2009 
VA examination is not available, the 
AMC/RO should schedule the Veteran for 
examination by a suitably qualified 
examiner to obtain the opinions requested 
above.  The claims folder must be made 
available to the examiner for review of 
pertinent documents and examination 
reports therein and the examiner must 
indicate that the claims folder was 
reviewed.   

2.  Thereafter, the RO should readjudicate 
the claim of service connection for lumbar 
strain, to include as secondary to the 
service-connected bilateral degenerative 
joint disease of the knees.  If the 
benefit sought on appeal is denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and provided the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


